                  Case 20-14696-LMI       Doc 198     Filed 07/23/21     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

 In re:                                                     Chapter 11

 CINEMEX HOLDINGS USA,                                      Case No. 20-14696-LMI
 INC.,
                                                            (Formerly Jointly Administered Under
             Reorganized Debtor.                            Lead Case: Cinemex USA Real Estate
                                                            Holdings, Inc., Case No. 20-14695-
                                                            LMI)
 ___________________________ /

                    JOINT MOTION REQUESTING AN EXTENSION OF
                 TIME FOR USEF HCG FENTON LLC TO FILE A RESPONSE
                    TO THE OBJECTION TO CLAIM NOS. 26 AND 36 OF
                               USEF HCG FENTON LLC

          Cinemex Holdings USA, Inc., (“Cinemex” or the “Reorganized Debtor”) and USEF HCG

Fenton LLC (“Fenton,” and together with the Reorganized Debtor, the “Parties”) file this Joint

Motion Requesting an Extension of Time for USEF HCG Fenton LLC to File a Response to the

Objection to Claim Nos. 26 and 36 of USEF HCG Fenton LLC (the “Joint Motion”) and state as

follows:

          1.      On July 3, 2020, Fenton filed two proofs of claim with the Court: Proof of Claim

no. 26 filed in Case No. 20-14696, and Proof of Claim no. 36 filed in Case No. 20-14699 (together,

“Proofs of Claim”).

          2.      On June 23, 2021, Cinemex filed an Objection to Claim Nos. 26 and 36 of Fenton

(ECF No. 179) (the “Objection”).

          3.      The deadline for Fenton to file a response to the Objection is July 23, 2021 (the

“Objection Deadline”).

          4.      The Parties are in the process of resolving the Reorganized Debtor’s Objection.




12861522.1
              Case 20-14696-LMI         Doc 198     Filed 07/23/21     Page 2 of 3




       5.      The Parties agree to extend the Objection Deadline for Fenton to and including

August 6, 2021.

       6.      This extension is without prejudice to further written extensions as may be agreed

upon by the Parties.

       WHEREFORE, the Reorganized Debtor and Fenton respectfully request entry of an order

granting the Joint Motion and extending the deadline for Fenton to file a response to the Objection

to and including August 6, 2021.

       Respectfully submitted this 23rd day of July, 2021.

                                                 QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP

                                                 Patricia B. Tomasco (admitted pro hac vice)
                                                 Joanna D. Caytas (admitted pro hac vice)
                                                 711 Louisiana Street, Suite 500
                                                 Houston, Texas 77002
                                                 Telephone: 713-221-7000
                                                 Facsimile: 713-221-7100
                                                 Email: pattytomasco@quinnemanuel.com

                                                 By: /s/ Patricia B. Tomasco
                                                     Patricia B. Tomasco (admitted pro hac
                                                     vice)

                                                 -and-

                                                 Juan P. Morillo (FBN 135933)
                                                 1300 I Street, NW, Suite 900
                                                 Washington, D.C. 20005
                                                 Telephone: 202-538-8000
                                                 Facsimile: 202-538-8100
                                                 Email: juanmorillo@quinnemanuel.com

                                                 -and-




                                                2
Case 20-14696-LMI   Doc 198   Filed 07/23/21   Page 3 of 3




                          BAST AMRON LLP

                          Jeffrey P. Bast (FBN 996343)
                          Brett M. Amron (FBN 148342)
                          One Southeast Third Avenue, Suite 1400
                          Sun Trust International Center
                          Miami, Florida 33131
                          Telephone: 305-379-7904
                          Facsimile: 305-379-7905
                          Email: jbast@bastamron.com
                          Email: bamron@bastamron.com

                          COUNSEL FOR CINEMEX HOLDINGS
                          USA, INC.

                          -and-

                          KELLEY DRYE & WARREN LLP

                          Robert L. LeHane (admitted pro hac vice)
                          101 Park Avenue
                          New York, New York 10178
                          Telephone: 212-808-7573
                          Facsimile: 212-808-7897
                          Email: rlehane@kelleyDrye.com

                          By: /s/ Robert L. LeHane
                              Robert L. LeHane (admitted pro hac
                              vice)

                          -and-

                          Sean T. Wilson (admitted pro hac vice)
                          515 Post Oak Blvd., Suite 900
                          Houston, Texas 77027
                          Telephone: 713-355-5000
                          Facsimile: 713-355-5001
                          Email: swilson@kelleydrye.com

                          COUNSEL FOR USEF HCG FENTON
                          LLC




                          3
